 Tyler Gilman                                                          Russell E. Smith Courthouse
 Acting Chief                                                                 P.O. Box 7675
 U.S. Probation Officer                                                    201 East Broadway
                                                                          Missoula, MT 59807
 Brian Farren                                                             Phone: 406-542-7100
 Deputy Chief                                                              Fax: 406-542-7119
 U.S. Probation Officer                                                  www.mtp.uscourts.gov

                                     United States Probation
                                      District of Montana

                                        November 25, 2019


RE: Brandy Sue Burkowski
CR 12-14-M-DWM-3
Request for International Travel

Dear Judge Molloy:

On October 19, 2012, the defendant appeared for sentencing after having pled guilty to the offense
of Conspiracy to Distribute Methamphetamine. The offense involved the defendant's participation
in a large conspiracy to distribute methamphetamine throughout Northwest Montana. The
defendant was sentenced to 66 months custody, followed by 5 years of supervised release. Her
sentence was later reduced to 58 months pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782
to the United States Sentencing Guidelines. The defendant began the current term of supervised
release on March 3, 2016.

The defendant is requesting to travel to Puerto Vallarta, Mexico, for a family vacation from
December 7, 2019, through December 14, 2019. The defendant plans to travel with two of her
daughters and numerous other family members, and provided the following statement in support
of her request:

        My daughter just turned 16 and I wanted to give her an experience she will
        never forget. Since I missed a huge part of her life I always feel I am trying
        to make up for it by creating memories that ifanything will make those years
        without me a little less dark. Shes always wanted to go to Mexico so we
        decided to make a vacation out of it. Now the whole family is going. I think
        all together there is 23 of us. We will be going to Puerto Vallarta at an all
   (    exclusive resort and staying there for a week. My grandma and grandpa are
        getting older and my daughters will be going off to college soon and I dont
        know how much longer it will be until we are together again. My biggest
        reason for wanting to go is because I don't know how much longer any of
        us will be here and for me family is not simply an important thing it is
        everything. In all my life the only rock I know that stays steady, the only
        institution that works, is my family.
The defendant has been generally compliant with the conditions of her supervised release since
her term commenced in March of 2016. She tested positive for alcohol in October of 2016 and
February of 2018, and admitted ingesting the synthetic substance Kratom in March of 2018. The
defendant's only other instances of noncompliance have been three traffic citations. She has
successfully completed a random drug testing program and maintains full time employment.

The undersigned officer supports the defendant' s request as she has remained in compliance for
the past 18 months, and this appears to be a positive and prosocial family event. It is respectfully
recommended that the Court approve the defendant's request for international travel.


Respectfully submitted,


;:?$
Tucker Hood
United States Probation Officer




                                       ORDER OF COURT

r   De . d

r Z :oved
r   Other




                                                   United States Dist ·ct Judge

                                                 ~                      2-iR C --Z:, C) 1  o/    /:l.. ;/!id>:.'4_,
                                                                        Date
